Title: To George Washington from William Irvine, 8 May 1783
From: Irvine, William
To: Washington, George


                  
                     Sir
                     Carlisle May 8th 1783
                  
                  Your Excellencys favor of the 16th of April did not not come to hand til this day, agreeable to your desire I will proceed to Fort Pitt immediately.
                  I entreat your Excellency will be pleased to give particular instructions respecting any measures you may deem proper for that garrison, as I have reason to fear it will otherwise come in late for a share of public notice: Letters of a late date inform me that the savages have not done any damage in that quarter since the 1st of April.  I have the honor to be Your Excellencys Most obedient Servant
                  
                     Wm: Irvine
                  
               